DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
The information disclosure statement (IDS), submitted on November 12 of 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention.
Dependent claim 11 defines a plurality of notches configured to provide “break points”, however, “break points” were previously defined by dependent claim 10 (from which claim 11 depends). It is not clear if the “break points” of claim 11 are one and the same as the “break points” of previous claim 10, or if, in the alternative, claim 11 is defining new and separate “break points”.
break points” of claim 11 being one and the same as the “break points” of previous claim 10.

Proposed Claim Amendments
The Examiner respectfully suggests amending the claims as indicated below. The applicant is advised that, if the proposed amendments are accepted, all claims must be carefully reviewed to reflect and/or accommodate the new language.
CLAIM 11.	A lamp and support structure combination as recited in claim 10, wherein the support structure comprises a plurality of notches the break points.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 9,879,844 (TAYLOR ‘844). 

Regarding instant independent claim 1, TAYLOR ‘844 teaches in patented independent claim 1, a method of maintaining a lamp in horizontal alignment with regard to a socket in which the lamp is engaged (see preamble), the method comprising the steps of providing a pin (“at least one adjustable-length pin”, see lines 4 and 5) having an end (inherent, as all “pins” have at least one end); modifying an effective length of the pin (see lines 6 and 7) depending on a distance from the lamp to an adjacent support surface (required for performing the function of “maintains the lamp in horizontal alignment with regard to the socket”, see lines 12 and 13); contacting the end of the pin with the adjacent support surface (see lines 9 and 10) such that the pin contacts the adjacent support surface (see lines 10-12) and works to maintain the lamp in horizontal alignment with regard to the socket (see lines 12 and 13).  
Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill at the time the invention was made would had recognized that the use of open-ended language in the instant claim (i.e. “the method comprising the steps of”) does not preclude the patented method claims of TAYLOR ‘844 from defining additional method steps and/or structural features (e.g. the patented “single-piece support structure”).

Regarding instant independent claim 5, TAYLOR ‘844 teaches in patented dependent claim 7, a method of maintaining a lamp in horizontal alignment with regard to a socket in which the lamp is engaged (see preamble of patented claim 1, from which claim 7 depends), the method comprising the steps of providing a plurality of a pins (“at least one adjustable-length pin” in lines 4 and 5 of patented claim 1, and “the at least one adjustable-length pin comprises a plurality of pins” in lines 1 and 2 of patented claim 7), each pin having an end (inherent, as all “pins” have at least one end); modifying effective lengths of the pins (see lines 6 and 7 of patented claim 1) depending on a distance from the lamp to an adjacent support surface (required for performing the function of “maintains the lamp in horizontal alignment with regard to the socket”, see lines 12 and 13 of patented claim 1); contacting the end of the pin with the adjacent support surface (see lines 9 and 10 of patented claim 1) such that the pin contacts the adjacent support surface (see lines 10-12 of patented claim 1) and works to maintain the lamp in horizontal alignment with regard to the socket (see lines 12 and 13 of patented claim 1).  
Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill at the time the invention was made would had recognized that the use of open-ended language in the instant claim (i.e. “the method comprising the steps of”) does not preclude the patented method claims of TAYLOR ‘844 from defining additional method steps and/or structural features (e.g. the patented “single-piece support structure” defined in claim 1).

Claims 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 7 and 8 of U.S. Patent No. 10,738,979 (TAYLOR ‘979).

Regarding instant independent claim 9, TAYLOR ‘979 teaches in patented independent claim 1, a lamp and support structure combination (see preamble), the lamp comprising an outer surface having an opening (see lines 1 and 2); wherein the 
Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill at the time the invention was made would had recognized that the use of open-ended language in the instant claim (i.e. “said support structure comprising”) does not preclude the patented claims of TAYLOR ‘979 from defining additional structural features (e.g. the patented “at least one engaging member” and “at least one adjustable-length pin”, as defined in patented claim 9).
  
Regarding instant dependent claim 10, TAYLOR ‘979 teaches in patented dependent claim 4, the support structure comprises a plurality of break points (see 2 and 3) which are configured such that the support structure can be at least one of broken and trimmed to a pre-determined length (see lines 3-5).
Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill at the time the invention was made would had recognized that since the patented “at least one pin”, being defined by patented independent claim 1 as part of the “support structure”, include the recited “plurality of break points”, such “plurality of break points” are inherently part of the “support structure”.
  
Regarding instant dependent claim 11 (as best understood), TAYLOR ‘979 teaches in patented claim 5, the support structure comprises a plurality of notches (see lines 2 and 3) which are configured to provide break points (see line 3). 
Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill at the time the invention was made would had recognized that since the patented “at least one pin”, being defined by patented independent claim 1 as part of the “support structure”, include the recited “plurality of notches”, such “plurality of notches” are inherently part of the “support structure”.
  
Regarding instant dependent claim 12, TAYLOR ‘979 teaches in patented claim 4, the support structure comprises at least one pin (“at least one adjustable-length pin”, see line 6 and 7 of patented independent claim 1, from which claim 6 depends), wherein the at least one pin comprises a plurality of break points (see lines 2 and 3) which are configured such that the pin can be at least one of broken and trimmed to a pre-determined length (see lines 3-5). 
Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill at the time the invention was made would had recognized that the use of open-ended language in the instant claim (i.e. “said support structure comprising”) does not preclude the patented claims of TAYLOR ‘979 from defining additional structural features (e.g. the patented “at least one engaging member”, as defined in patented claim 12).
  
Regarding instant dependent claim 13, TAYLOR ‘979 teaches in patented claim 7, the at least one pin (“at least one adjustable-length pin”, see line 6 and 7 of patented 
Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill at the time the invention was made would had recognized the “at least one pin” as being one and the same as the “engaging member which inserts into the at least one opening of the outer surface of the lamp” (see lines 3-7 of patented independent claim 1, from which claim 7 depends), such that each “pin” inserts through the outer surface of the lamp.
  
Regarding instant dependent claim 14, TAYLOR ‘979 teaches in patented claim 8, the at least one pin (“at least one adjustable-length pin”, see line 6 and 7 of patented independent claim 1, from which claim 8 depends) comprises a single pin (see line 2), wherein the single pin comprises a plurality of break points (see line 3) which are configured such that the single pin can be at least one of broken and trimmed to a pre-determined length (see lines 4 and 5).
Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill at the time the invention was made would had recognized that the use of open-ended language in the instant claim (i.e. “said support structure comprising”) does not preclude the patented claims of TAYLOR ‘979 from defining additional structural features (e.g. the patented “at least one engaging member”, as defined in patented claim 14).

Claim Rejections Based on Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MILLER (U.S. Pat. 2,335,296).

Regarding independent method claim 1, MILLER discloses a method of maintaining a lamp 15 (as seen in Figure 4) in horizontal alignment with regard to a socket in which the lamp is engaged (as evidenced by Figure 5), said method comprising the steps of: providing a pin 10/23 (as seen in Figure 4) having an end (end of element 10/23 opposite element 19, as seen in Figure 4); modifying an effective length of the pin 10/23 depending on a distance from the lamp 15 to an adjacent support surface (the distance between element 15 and the supporting surface, i.e. “effective length” of element 10/23, is adjusted by threading element 10 into portion 22 of element 23, see lines 37-40 of the first column in page 2, and Figure 4); contacting 10/23 with the adjacent support surface (as seen in Figure 4) such that the pin 10/23 contacts the adjacent support surface (element 10/23 is attached to a surface by what looks like a flat head screw, as seen in Figure 4) and works to maintain the lamp 15 in horizontal alignment with regard to the socket (as evidenced by Figure 5).

    PNG
    media_image1.png
    483
    658
    media_image1.png
    Greyscale

Figure 4 of U.S. Pat. 2,335,296 (MILLER), modified and annotated to clearly referenced claimed structural elements and features.
 
Regarding independent method claim 1, MILLER discloses a method of maintaining a lamp 15 (as seen in Figure 4) in horizontal alignment with regard to a socket in which the lamp is engaged (as evidenced by Figure 5), said method comprising the steps of: providing a plurality of pins 10/23 (as seen in Figure 4), each pin 10/23 having an end (end of element 10/23 opposite element 19, as seen in Figure 4); modifying an effective length of the pins 10/23 depending on a distance from the lamp 15 to an adjacent support surface (the distance between element 15 and the supporting surface, i.e. “effective length” of element 10/23, is adjusted by threading element 10 into portion 22 of element 23, see lines 37-40 of the first column in page 2, and Figure 4); contacting the end of the pins 10/23 with the adjacent support surface (as 10/23 contacts the adjacent support surface (element 10/23 is attached to a surface by what looks like a flat head screw, as seen in Figure 4) and works to maintain the lamp 15 in horizontal alignment with regard to the socket (as evidenced by Figure 5).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wohl et al. (U.S. Pat. 1,394,596), Anderson et al. (U.S. Pat. 1,794,052), Buzhardt (U.S. Pat. 1,999,925), Anscher et al. (U.S. Pat. 4,566,660), Fallon et al. (U.S. Pat. 4,666,109), Degand (U.S. Pat. 5,108,054), Trame et al. (U.S. Pat. 5,257,762), Bishop (U.S. Pat. 5,526,244), Kang et al. (U.S. Pat. App. Pub. 2005/0243571), and Lee et al. (U.S. Pat. 7,255,470) disclose support structures including at least one adjustable length member having a first end configured to contact a supporting surface, and a second end configured to contact a body to be supported, such that the body is held in a substantially horizontal orientation. Some of the support structures are disclosed specifically for supporting light sources in relationship to their connecting sockets.

Allowable Subject Matter
Claims 2-4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Applicant teaches a method for maintaining a lamp in a horizontal alignment with regard to a socket to which the lamp is engaged, such method including the steps of providing at least one pin; modifying the effective length of the at least one pin depending on the distance from the lamp to an adjacent support surface; inserting the pin through an outer surface of the lamp; and contacting one end of the at least one pin with the support surface such that the pin works to maintain the lamp in horizontal alignment relative to the socket.
While the use and advantages of lamp support elements, specifically those configured to support light sources in a horizontal orientation, are old and well known in the art (as evidenced by the documents already made of record), no prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the step of inserting the pin through an outer surface of the lamp for supporting it in horizontal alignment relative to a socket in which the lamp is engaged, as defined by the instant claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/Ismael Negron/
Primary Examiner
AU 2875